Order entered October 21, 2013




                                                 In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-13-00993-CV

                                     RAUL GALVEZ, Appellant

                                                   V.

      TORNADO BUS COMPANY D/B/A TORNADO MONEY TRANSFERS AND JUAN
                           VASQUEZ, Appellees

                         On Appeal from the 160th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-11-15700
                                               ORDER
       This is an appeal from a summary judgment. We issue this abatement order after determining,

from a review of the record, that no final judgment exists.

       Subject to certain limited exceptions not applicable here, we have jurisdiction only over final

judgments or orders, that is, judgments or orders that dispose of all parties and claims. See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The summary judgment challenged here disposes of

all the claims asserted by Raul Galvez against Tornado Bus Company d/b/a Tornado Money Transfers

and Juan Vasquez. Tornado Bus, however, asserted counterclaims against Galvez and, although

Tornado Bus gave notice of dismissal without prejudice of its counterclaims, the summary judgment

makes no reference to them.

       A summary judgment that fails to dispose expressly of all parties and issues in the pending suit

is interlocutory and not appealable absent an order severing that phase of the case or disposing of the
remaining parties and issues. See City of Beaumont v. Guillory, 751 S.W.2d 491, 493 (Tex. 1988) (per

curiam). The record before us contains no severance order and no order otherwise disposing of the

counterclaims. While a party has an absolute right to nonsuit or dismiss its claims and the filing of a

notice of nonsuit or motion to dismiss immediately renders the merits of the case moot, see Travelers

Ins. Co. v. Joachim, 315 S.W.3d 860, 862 (Tex. 2010), an order dismissing the claims is necessary to

effectuate, for appellate purposes, a final disposition of the claims. See Davidoff v. GX Tech. Corp.,

134 S.W.3d 514, 515 (Tex. App.—Waco 2004, order) (per curiam) (though summary judgment and

dismissal order disposed of plaintiff’s claims, and though defendant filed notice that it was nonsuiting

its counterclaims, no final, appealable judgment existed because court had not signed order dismissing

counterclaims); Stark v. Morgan, 560 S.W.2d 218, 219 (Tex. App.—Dallas 1977, no writ) (dismissing

for want of jurisdiction appeal from partial summary judgment where plaintiffs filed motion to nonsuit

remaining claim but trial court failed to sign order dismissing that claim).

       Although we could dismiss the appeal for lack of jurisdiction, we conclude the proper way to

proceed in this appeal is to abate it to permit the trial court to sign an order dismissing the

counterclaims. See TEX. R. APP. P. 27.2; McNally v. Guevara, 52 S.W.3d 195, 196 (Tex. 2001) (per

curiam). We ORDER the trial court clerk to file a supplemental record containing the dismissal order

within ten (10) days from the date of entry of that order.

       We ABATE the appeal and REMAND the cause to the trial court so it may comply with this

order. See TEX. R. APP. P. 27.2; McNally, 52 S.W.3d at 196. The appeal shall be reinstated when the

supplemental record is received or within forty-five days, whichever is earlier.




                                                          /Elizabeth Lang-Miers/
                                                          ELIZABETH LANG-MIERS
                                                          JUSTICE